Exhibit 10.2

 

Execution Version

 

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement ”) is hereby made and entered into
between MEDNAX SERVICES, INC., f/k/a PEDIATRIX MEDICAL GROUP, INC., a Florida
corporation (“Employer ”), and ROGER J. MEDEL, M.D. (“Employee ”) to be
effective as set forth in Section 10 below. Employer and Employee may be
referred to herein as a “Party ” and, together, the “Parties.”

WHEREAS, Employee was employed by Employer pursuant to the Employment Agreement
with Employer dated August 7, 2011, as amended by that certain First Amendment
with Employer dated October 4, 2017 and Second Amendment dated July 1, 2019 (as
amended, the “Employment Agreement”) (capitalized terms used but not defined in
this Agreement have the meanings ascribed thereto in the Employment Agreement);

WHEREAS, Employee holds the positions of Chief Executive Officer of MEDNAX and a
member of the MEDNAX Board;

WHEREAS, Employee’s employment with Employer is being terminated by Employer
without Cause;

WHEREAS, the Parties have mutually agreed that the date of the Employee’s
termination of Employee’s employment will be July 12, 2020 (the “Separation
Date”);

WHEREAS, the Parties wish to enter into this Agreement and the Release attached
hereto as Exhibit A (the “Release”), and the Consulting Agreement attached
hereto as Exhibit B (the “Consulting Agreement”), to set forth the terms and
conditions of the Parties’ obligations following the Separation Date;

WHEREAS, Employee’s execution and non-revocation of, and compliance with, a
release of claims is a condition to receipt of certain severance payments and
benefits under the Employment Agreement.

NOW THEREFORE, in consideration of the mutual covenants and mutual benefits
contained herein, Employee and Employer agree as follows:

1.    Separation Date. Employee’s last day of employment with Employer will be
the Separation Date. Employee will be paid, at his regular rate of pay, for any
hours worked as an employee of Employer through the Separation Date, regardless
of whether or not he signs this Agreement or the Release. As of the Separation
Date, except as set forth herein, Employee is not to hold himself out as an
officer, employee, agent, or authorized representative, or negotiate or enter
into any agreements on behalf of, Employer or any of its Affiliates (as defined
below) or otherwise attempt to bind Employer or any of its Affiliates, unless
instructed in writing to do so by the Chief Executive Officer of Employer. By
his signature below, Employee agrees that immediately upon the Separation Date
and without any further action or notice on his part, Employee will be
considered to have resigned from any and all positions as an officer or similar
of Employer and any of its subsidiaries or Affiliates, other than Employee’s
position as a director of MEDNAX. For purposes hereof, the term “Affiliate”
shall mean any corporation, association, partnership, limited liability company,
or other legal entity or organization that directly, or



--------------------------------------------------------------------------------

indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Employer. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of any such legal entity,
whether through ownership of voting securities, by contract, or otherwise.

2.    Consulting Arrangement. Conditioned upon Employee’s signing this Agreement
and signing and not revoking the Release, and complying with the terms of this
Agreement and the Release, Employee shall be given the opportunity to provide
consulting services to Employer pursuant to the terms of the Consulting
Agreement attached hereto as Exhibit B. Employee shall be required to sign the
Consulting Agreement to perform services and receive the consulting fees set
forth therein. Employee agrees to waive any notice entitlements under Article 4
of the Employment Agreement in exchange for the opportunity to provide
consulting services pursuant to the Consulting Agreement. The parties hereby
intend that the level of Executive’s bona fide services shall be reduced to 20%
or less of the average level of bona fide services provided by Executive during
the thirty-six (36) month period immediately preceding the termination of
employment and shall be considered a “separation from service” for purposes of
Section 409A of the Internal Revenue Code.

3.    Payment Arrangements; Severance Benefits.

(a)    Conditioned upon Employee’s signing this Agreement and signing and not
revoking the Release, and complying with the terms of this Agreement and the
Release, Employee will be provided with the following payments and benefits
(collectively referred to as the “Severance Benefits”):

 

  i.

Severance payments and benefits due to Employee following a termination of his
employment by Employer without Cause under (A) Section 5.4 of the Employment
Agreement (including Sections 5.10 and 5.11; it being agreed that the amount to
be paid to Employee pursuant to the third sentence of Section 5.4 on each of the
first and second anniversaries of the Separation Date is $1,125,000.00,
representing Employee’s most recent performance bonus paid prior to the
Separation Date), (B) Section 5.13 of the Employment Agreement, and (C) 5.16 of
the Employment Agreement, provided that with respect to the provision of
administrative services, the Company may provide such services directly or
reimburse the Employee as mutually agreed upon by the parties;

 

  ii.

Vesting of three hundred ninety-five thousand, six hundred fifteen (395,615)
restricted shares of MEDNAX common stock, par value $0.01 per share (the
“Unvested Shares”), previously granted to Employee by MEDNAX that remain
unvested as of the Separation Date, which shall continue to vest until fully
vested and automatically vest in full in the amounts and on the dates set forth
below:

 

Original Grant Date

  

Vesting Date

  

Number of Shares

March 1, 2018

   March 1, 2021    49,146

 

2



--------------------------------------------------------------------------------

February 12, 2019

   February 12, 2021    59,472    February 12, 2022    59,472

February 13, 2020

   February 13, 2021    75,842    February 13, 2022   

75,841

   February 13, 2023   

75,842

Notwithstanding the foregoing, upon the earlier of (A) completion of the twelve
(12) month consulting term set forth in the Consulting Agreement or
(B) termination of the Consulting Agreement by Employer for any reason other
than material breach by Employee, any outstanding Unvested Shares shall fully
vest.

Employee acknowledges and agrees that the Severance Benefits are in addition to
any other compensation to which Employee would be entitled absent his execution
of a release pursuant to his Employment Agreement and that absent signing and
not revoking a release, Employee will not be eligible for, nor shall Employee
have a right to receive, any payments from Employer following the Separation
Date other than accrued but unpaid Base Salary and employee benefits as of the
end of the Employment Period.

Employee acknowledges and agrees that the Section 3(a)ii acceleration of vesting
Severance Benefits are in addition to any other compensation to which Employee
would be entitled absent his execution of this Agreement and the Release and
that absent signing and not revoking this Agreement and the Release, Employee
will not be eligible for, nor shall Employee have a right to receive, said
benefits.

(b)    Any payment or provision of Severance Benefits under this Agreement and
the Employment Agreement shall remain subject to the terms and conditions set
forth in Article 5 and Article 8 of the Employment Agreement.

(c)    Employee shall serve as a non-employee member of the MEDNAX Board until
the 2021 annual meeting of shareholders of MEDNAX, subject to his earlier
resignation upon not less than fifteen (15) business days’ prior written notice
to the MEDNAX Board.

(d)    Subject to the terms and conditions set forth in this Agreement including
the effectiveness of the Release, no later than five (5) business days following
the effectiveness of the Release, Employer shall place the severance amounts
payable to Employee under Section 5.4 of the Employment Agreement into a “rabbi
trust,” providing for the timely payment of the severance amounts held in the
trust.

4.    Post-Separation Obligations.

(a)    Employee further reaffirms and agrees to comply with any and all
covenants and agreements regarding non-competition, non-solicitation,
confidential information, intellectual property and assignment of inventions,
return of company property and non-disparagement to

 

3



--------------------------------------------------------------------------------

which Employee’s employment was subject, including without limitation the
provisions in Section 8 (Restrictive Covenants; Confidential Information; Work
Product; Injunctive Relief) of the Employment Agreement, including all
subsections thereof, provided, however, that notwithstanding Section 8.4 of the
Employment Agreement, Employer has agreed that Employee may retain Employer
Property following the termination of the Employment Agreement (subject to the
terms of the Employment Agreement) for use during Employee’s service on the
MEDNAX Board and Employee’s services pursuant to the Consulting Agreement, and
Employee agrees that Employee will return any such unreturned Employer Property
promptly upon Employer’s request. Employee agrees and acknowledges that for
purposes of Section 8 in the Employment Agreement the “Restricted Period” shall
mean the Employment Period plus twenty-four (24) months from the Separation
Date. For the avoidance of doubt, Employer acknowledges that Employee may, and
hereby consents to, Employee employing his administrative assistant, Cindy
Bobrick, at any time after the Separation Date.

(b)    Pursuant to the Defend Trade Secrets Act of 2016, Employee acknowledges
that he shall not have criminal or civil liability under any federal or state
trade secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, if Employee files a lawsuit for retaliation by Employer
for reporting a suspected violation of law, Employee may disclose the trade
secret to his attorney and may use the trade secret information in the court
proceeding, if he (x) files any document containing the trade secret under seal
and (y) does not disclose the trade secret, except pursuant to court order.

(c)    Nothing in this Agreement or in the Release attached hereto prohibits or
prevents Employee from filing a charge with or participating, testifying, or
assisting in any investigation, hearing, or other proceeding before the U.S.
Equal Employment Opportunity Commission, the National Labor Relations Board, or
a similar agency enforcing federal, state, or local anti-discrimination laws
(except that Employee acknowledges that he may not recover any monetary benefits
or personal relief in connection therewith). In addition, nothing in this
Agreement or in the Release attached hereto, including but not limited to the
release of claims in the Release nor the confidentiality clauses herein,
prohibits Employee from: (i) reporting possible violations of federal law or
regulations, including any possible securities laws violations, to any
governmental agency or entity, including but not limited to the U.S. Department
of Justice, the U.S. Securities and Exchange Commission, the U.S. Congress, or
any agency Inspector General; (ii) making any other disclosures that are
protected under the whistleblower provisions of federal law or regulations; or
(iii) otherwise fully participating in any federal whistleblower programs,
including but not limited to any such programs managed by the U.S. Securities
and Exchange Commission and/or the Occupational Safety and Health
Administration. Moreover, nothing in this Agreement or the Release attached
hereto prohibits or prevents Employee from receiving individual monetary awards
or other individual relief by virtue of participating in
such federal whistleblower programs.

5.    Consideration Period. Employee shall have twenty-one (21) days to sign
this Agreement, but he may knowingly and voluntarily waive that twenty-one
(21) day period by signing this Agreement earlier. The consideration period
within which Employee will be required to sign and return the Release shall be
as set forth in the Release.

 

4



--------------------------------------------------------------------------------

6.    Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
its conflict of laws principles to the extent that such principles would require
the application of laws other than the laws of the State of Florida. Any dispute
between the Parties related to this Agreement or any agreement referenced herein
shall be determined according to the arbitration and dispute resolution
provisions set forth in Section 9 of the Employment Agreement, provided,
however, that notwithstanding Section 9 of the Employment Agreement, (a) if
Employee seeks arbitration to enforce the terms of this Agreement, including the
Employment Agreement and the Consulting Agreement, Employer shall bear all costs
associated with such arbitration, including but not limited to all costs of the
arbitrator, and shall reimburse Employee on a monthly basis for his reasonable
legal and other expenses, including all fees, incurred in connection with any
such arbitration, and (b) in the event that Employer brings suit against
Employee seeking injunctive relief, Employer agrees to advance all of Employee’s
reasonable legal and other expenses, including all fees, incurred by Employee in
connection with such action, provided, however, that if Employer ultimately
prevails in seeking injunctive relief, Employee shall reimburse Employer all
such advanced legal fees and other expenses.

7.    Employee Acknowledgement. Employee acknowledges that he has read this
Agreement, that he has been advised (by this Agreement) to consult with an
attorney before he signs this Agreement, and that he understands all of its
terms and signs it voluntarily and with full knowledge of its significance and
the consequences thereof.

8.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or Sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof.

9.    Contingent Severance Benefits. Employer’s continuing obligations under
this Agreement are contingent upon Employee’s compliance with all terms and
conditions provided for in this Agreement and the Release. In the event that
Employee breaches any of his obligations under this Agreement or the Release,
Employee agrees that Employer may cease making any severance payments due under
this Agreement, and recover all severance payments already made under this
Agreement, in addition to all other available legal remedies. For the avoidance
of doubt, a breach by Employee or noncompliance of terms and conditions by
Employee under the Consulting Agreement shall not be deemed noncompliance with
the terms and conditions provided for in this Agreement and the Release.

10.    Effective Date. Conditioned on all Parties executing it, this Agreement
shall be considered effective as of July 12, 2020.

11.    Entire Agreement. Prior to the Separation Date, the Employment Agreement
shall remain in full force and effect, except where the Employment Agreement and
this Agreement conflict, in which case this Agreement shall control. As of the
Separation Date, this Agreement, including the Release and Consulting Agreement
attached hereto and the other documents referenced herein, and the surviving
provisions of the Employment Agreement shall constitute the

 

5



--------------------------------------------------------------------------------

entire agreement between the Parties with respect to Employee’s former
employment with Employer and the Parties’ relationship and obligations to each
other; provided that any equity awards held by Employee shall be governed by the
applicable equity plan and grant documents, and the Employment Agreement’s
provisions regarding Employee’s vesting rights, including accelerated vesting
rights, shall continue in full force and effect, in each case as modified by
this Agreement.

12.    Assignment; Third Party Beneficiaries. This Agreement and all rights of
Employee under this Agreement shall inure to the benefit of and be enforceable
by Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
before all Severance Benefits have been received by Employee, then such
remaining Severance Benefits shall be paid to Employee’s devisee, legatee, or
other designee or, if there is no such designee, Employee’s estate. This
Agreement shall be for the benefit of and binding upon the parties hereto and
their respective heirs, personal representatives, legal representatives,
successors and, where applicable, assigns.

[Signatures on following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
dates set forth below.

 

EMPLOYER: MEDNAX SERVICES, INC. By:   

/s/ Manuel Kadre

Name:   

Manuel Kadre

Title:    Lead Independent Director, MEDNAX, Inc. Date:    July 12, 2020

EMPLOYEE:

/s/ Roger J. Medel, M.D.

ROGER J. MEDEL, M.D. Date:    July 12, 2020

 

 

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This Release (the “Release”) is hereby made and entered into between MEDNAX
SERVICES, INC. (“Employer”) and ROGER J. MEDEL, M.D. (“Employee”) to be
effective as set forth in Section 10 below. Employee’s execution of this Release
is a condition to his receipt of the benefits pursuant to Section 2 and
Section 3 of the Separation Agreement between Employer and Employee effective as
of July 12, 2020 (the “Agreement”), to which this Release is attached as Exhibit
A. Any terms not defined herein shall have the meaning set forth in the
Agreement.

1.    Release.

(a)    Employee, for himself and his family, heirs, executors, administrators,
legal representatives, and their respective successors and assigns, in exchange
for the consideration to be provided pursuant to Article 5 of the Employment
Agreement and as set forth in Sections 2-3 of the Agreement hereby gives up,
releases, and discharges Employer, MEDNAX, Inc. and each of their subsidiaries,
Affiliates, successors and assigns, and their current and former directors,
managers, officers, employees, shareholders and agents in such capacities (each
a “Released Party” and, collectively with Employer and MEDNAX, Inc., the
“Released Parties”) from any and all rights and claims that Employee may have
against the Released Parties as of the date Employee signs this Release arising
from or in connection with Employee’s employment or termination of employment
with Employer, including without limitation any and all rights and claims to or
for attorneys’ fees, whether or not Employee presently is aware of such rights
or claims or suspects them to exist. These rights and claims include, but are
not limited to, any and all rights and claims which Employee may have under, or
arising out of, the Age Discrimination in Employment Act of 1967, as amended
(the “ADEA”); the Americans with Disabilities Act of 1990, as amended; the
Family and Medical Leave Act; Title VII of the Civil Rights Act of 1964, as
amended; and any other federal, state, or local constitution, statute,
ordinance, executive order, or common law.

(b)    Notwithstanding anything in Paragraph 1(a) above to the contrary, this
Release shall not apply to (i) any actions to enforce rights to receive any
payments or benefits which may be due to Employee pursuant to the Employment
Agreement, under any of Employer’s employee benefit plans, or the Consulting
Agreement; (ii) any rights or claims that may arise as a result of events
occurring after the date this Release is signed by Employee; (iii) any
indemnification rights Employee may have as a current or former officer or
director of Employer or its Affiliates; (iv) any claims for benefits under any
directors’ or officers’ liability policy maintained by Employer or its
Affiliates in accordance with the terms of such policy; (v) any rights Employee
may have as a holder of equity securities of MEDNAX, including all vesting and
accelerated vesting rights as set forth in the Employment Agreement and the
Agreement; (vi) any claims that cannot be waived as a matter of law; (vii) any
claims Employee may have to government-sponsored and administered benefits such
as unemployment insurance, workers’ compensation insurance (excluding claims for
retaliation under workers’ compensation laws), state disability insurance, and
paid family leave benefits; and (viii) any benefits that vested on or prior to
the Separation Date pursuant to a written benefit plan sponsored by Employer and
governed by the federal law known as “ERISA.”

 

A-1



--------------------------------------------------------------------------------

(c)    Nothing in this Release prohibits or prevents Employee from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board or a similar agency enforcing
federal, state or local anti-discrimination laws (except that Employee
acknowledges that he may not recover any monetary benefits or personal relief in
connection therewith). Additionally, nothing in this Release prevents Employee
from: (i) reporting possible violations of federal law or regulations, including
any possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General;
(ii) making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations; or (iii) otherwise fully participating
in any federal whistleblower programs, including but not limited to any such
programs managed by the U.S. Securities and Exchange Commission and/or the
Occupational Safety and Health Administration. Moreover, nothing in this Release
prohibits or prevents Employee from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.

2.    Employee Representations and Covenant Not to Sue. Employee represents that
he has not filed against the Released Parties any complaints, charges, or
lawsuits arising out of his employment, termination of employment, or any other
matter arising on or prior to the date Employee signed this Release, and
covenants and agrees that he will never individually or with any person or
entity file, or commence the filing of, any charge, lawsuit, complaint, or
proceeding with any governmental agency, or against the Released Parties with
respect to any of the matters released by Employee pursuant to Paragraph 1(a)
hereof (a “Proceeding”); provided, however, Employee retains the right to
commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA. If Employee does pursue a legal claim or files an
administrative charge that may not be released as a matter of law, or if such a
claim or charge is brought on Employee’s behalf, Employee waives any right to
recover any monetary payments or other individual benefits in any such
proceeding (except that, for purposes of clarity, this limitation on monetary
recovery shall not apply to proceedings before the Securities and Exchange
Commission or pursuant to other federal whistleblower claims).

3.    Reimbursements; Employee Acknowledgements. Employee acknowledges that he
has been or will be reimbursed by Employer for all business expenses in
accordance with Section 3.1 of the Employment Agreement. Any requests for
reimbursement of expenses must be submitted by September 1, 2020 to the Chief
Financial Officer of Employer and supported by adequate documentation. Employee
further acknowledges that he (a) has received payment in full for all services
rendered in conjunction with Employee’s employment by Employer and that no other
compensation is owed to Employee except as provided in the Agreement;
(b) Employee has not been denied any request for leave to which he believes he
was legally entitled, and Employee was not otherwise deprived of any of his
rights under the Family and Medical Leave Act or any similar state or local
statute; and (c) Employee has not assigned or transferred, or purported to
assign or transfer, to any person, entity, or individual whatsoever, any of the
claims released in the foregoing general release and waiver.

4.    Return of Employer Property. Employee agrees that, in accordance with
Section 8.4 of the Employment Agreement, he has returned all Employer Property
(as defined in Section 8.4 of the Employment Agreement) that Employer has
requested he return and that he will return any unreturned Employer Property
promptly upon Employer’s request.

 

A-2



--------------------------------------------------------------------------------

5.    Separation Agreement. This Release incorporates by reference, as if set
forth fully herein, all terms and conditions of the Agreement. Employee
acknowledges that this Release is not intended to otherwise change, alter or
amend any of the terms and conditions of the Agreement, which Agreement remains
in full force and effect.

6.    Severability. If any provision of this Agreement, or any part thereof, is
determined to be invalid or unenforceable by a court having jurisdiction in the
matter, all of the remaining provisions and parts of this Agreement shall remain
fully enforceable; except that, if the provisions in Paragraph 1 concerning
releases are held to be invalid, illegal, or unenforceable, then Employee will
be required to enter into a new Release with an enforceable release, unless
otherwise agreed to in writing by all parties.

7.    Consideration Period; Revocation Period. Employee hereby shall have
twenty-one (21) days to sign this Release, but he may knowingly and voluntarily
waive that twenty-one (21) day period by signing this Release earlier. Employee
shall have seven (7) days following the date on which he signs this Release
within which he may revoke it by providing a written notice of his revocation to
the General Counsel of Employer.

8.    Additional Employee Acknowledgement. Employee acknowledges that he has
read this Release, that he has been advised to consult with an attorney before
he signs this Release, and that he understands all of its terms and signs it
voluntarily and with full knowledge of its significance and the consequences
thereof.

9.    Consideration. Employee acknowledges that the execution of this Release is
in further consideration of the payments due to Employee under the Consulting
Agreement and as set forth in Section 3 of the Agreement, which includes
benefits to which Employee acknowledges he would not be entitled if he did not
sign this Release

10.    Effective Date. This Release shall take effect on the eighth (8th) day
following Employee’s signing it unless Employee’s written revocation is
delivered to the General Counsel of Employer within seven (7) days after
Employee signs this Release, in which case this Release shall be null and void
and of no legal effect.

Employee provides this Release as of the current date. Employee intends that
this Release become a binding agreement between Employee and Employer.

[Signatures on following page]

 

A-3



--------------------------------------------------------------------------------

EMPLOYER: MEDNAX SERVICES, INC. By:   

/s/ Manuel Kadre

Name:   

Manuel Kadre

Title:    Lead Independent Director, MEDNAX, Inc. Date:    July 12, 2020

 

EMPLOYEE:

/s/ Roger J. Medel, M.D.

ROGER J. MEDEL, M.D. Date:    July 12, 2020

 

 

[Signature Page to Release]



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT



--------------------------------------------------------------------------------

Execution Version

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is effective as of the Effective
Date set forth herein by and between Roger J. Medel, M.D. (hereinafter referred
to as “Contractor”) and MEDNAX SERVICES, INC., a corporation organized pursuant
to the laws of the State of Florida (hereinafter referred to as “MEDNAX”).

RECITALS:

WHEREAS, MEDNAX provides management services to practices that service patients
in the medical specialties of neonatology, pediatrics, maternal-fetal medicine,
radiology, teleradiology and other related specialties;

WHEREAS, the parties have executed a Separation Agreement of even date (the
“Separation Agreement”), which provides for Contractor to provide
post-separation consulting services to MEDNAX pursuant to this Agreement;

WHEREAS, Contractor has expertise and knowledge relevant to MEDNAX’s business
and can provide assistance to MEDNAX in his area of expertise; and

WHEREAS, MEDNAX desires to engage Contractor and Contractor desires to provide
the Services (as defined below) to MEDNAX pursuant to the terms of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

I.    Independent Contractor Relationship. MEDNAX hereby contracts with
Contractor and Contractor hereby accepts such independent contractor status to
perform the Services for MEDNAX upon the terms and conditions hereinafter set
forth. Nothing contained herein is intended to create, nor shall this Agreement
be construed as creating, a relationship of employer-employee, principal-agent,
or partnership between the parties. The manner and means by which Contractor
chooses to complete the Services are in Contractor’s sole discretion and
control. Contractor is not authorized to make any representation, contract, or
commitment on behalf of MEDNAX or incur any liabilities or obligations of any
kind in the name of or on behalf of MEDNAX. Any persons employed by or
subcontracting with Contractor to perform any part of Contractor’s obligations
hereunder shall be under the sole control and direction of Contractor and
Contractor shall be solely responsible for all liabilities and expenses thereof.
MEDNAX shall have no right or authority with respect to the selection, control,
direction, or compensation of such persons.

II.    Duties and Services to be Provided by Contractor.

A.    Duties. It is understood and agreed that in the performance of the
Services, duties and obligations set forth in this Agreement, Contractor shall
at all times be acting and performing as an independent contractor. The duties
of Contractor shall be to provide advisory and consulting services in
Contractor’s area of expertise as agreed between Contractor and the Board of
Directors of MEDNAX, Inc. (the “Board”) or the Chief Executive Officer of MEDNAX
(the Board and the Chief Executive Officer, each a Responsible Party and,
collectively, the “Responsible Parties”). The duties of Contractor shall
include, but not be limited to, the following, in each case as agreed by
Contractor and a Responsible Party: (i) performing activities to promote
MEDNAX’s business, (ii) providing transition briefing information to MEDNAX’s
executives and officers with respect to any and all operational matters and
plans in which Contractor was involved during his position

 

2



--------------------------------------------------------------------------------

Execution Version

 

as an officer of MEDNAX, for which Contractor was responsible during his
position as an officer of MEDNAX, or about which Contractor has knowledge as a
result of his former role as an officer of MEDNAX, and (iii) performing other
services to effect an orderly and professional transition of Contractor’s former
job duties and responsibilities (the duties described above and in clauses (i)
through (iii) are referred to as the “Services”).

B.    Scheduling of Services. Contractor shall work a schedule as agreed with
the Responsible Parties. Contractor shall render services hereunder at
Contractor’s offices with occasional travel based on the nature of the projects,
except that Contractor shall be expected to attend meetings of the Board.
Contractor’s primary contact for the scheduling of the Services shall be Dominic
Andreano, General Counsel.

C.    Covenants and Representations.

C.1.    Contractor agrees to (i) perform the Services in a reasonable,
professional manner at all times and in accordance with standard applicable
policies and procedures of MEDNAX; and (ii) to comply with the provisions of all
state, local, and federal laws, regulations, ordinances, requirements and codes
which are applicable to the performance of the Services.

C.2.    Upon execution of an appropriate “Terms of Use Agreement”, Contractor
will be provided access free of charge to MEDNAX’s computer network.

C.3.    MEDNAX agrees to make available to Contractor all necessary records,
reports, or other information in the custody of MEDNAX or its related practice
groups, including, but not limited, to electronic mail and any and all internal
documents and any and all external documents reasonably needed for performing
the Services.

III.    Compensation.

A.    Fee. For all Services rendered by Contractor pursuant to this Agreement,
Contractor shall receive a consulting fee equal to One Hundred Seventy-Seven
Thousand Eighty-Three Dollars and Thirty-Three Cents ($177,083.33) per month
(the “Fee”). The Fee shall be paid to Contractor by MEDNAX on a monthly basis in
arrears no later than the fifth business day of each month for Services rendered
during the immediately preceding month.

B.    Expenses. Contractor shall be reimbursed for ordinary and necessary
expenses incurred by Contractor in the performance of Services that have been
expressly approved in advance by MEDNAX, provided that Contractor has furnished
such documentation for authorized expenses as MEDNAX may reasonably request.
Contractor shall submit written documentation and receipts where available,
itemizing the dates on which expenses are incurred. MEDNAX shall pay Contractor
the amounts due pursuant to submitted reports.

C.    Other. As an independent contractor, Contractor understands that
Contractor shall be fully responsible for Contractor’s own self-employment tax
payments, as well as Social Security and other required tax payments. In
addition, Contractor shall be responsible for Contractor’s own benefits,
including health insurance coverage, disability insurance coverage, life
insurance coverage, any other insurance and retirement plan, except as set forth
in the Separation Agreement. MEDNAX shall only be responsible for payment of the
Fee and travel expenses listed

 

3



--------------------------------------------------------------------------------

Execution Version

 

in Section III.A. and Section III.B above. With respect to payments for
premiums/deductibles, taxes, and withholdings described herein, Contractor shall
indemnify and hold MEDNAX harmless from and against any and all claims, damages,
losses or obligations asserted or imposed against MEDNAX by any local, state or
federal agency or any other person or entity in connection with payment or
recovery of such sums. MEDNAX shall provide Contractor with Form 1099 as
required by law, showing all payments to Contractor for services rendered.

IV.    Term and Termination.

A.    Term and Termination. The term of this Agreement shall commence on
July 12, 2020, provided that the Separation Agreement becomes effective
according to its terms (the “Effective Date”), and end on the first anniversary
of the Effective Date (the “Term”), unless this Agreement is earlier terminated
as provided below.

B.    Termination by Contractor. Contractor may terminate this Agreement upon at
least thirty (30) days prior written notice to MEDNAX. In the event of a
termination set forth in this Section IV.B, MEDNAX shall (i) pay Contractor all
monies due through the date of termination and (ii) reimburse the Contractor for
non-cancellable expenses incurred hereunder prior to the date of notice of
termination. As of the termination date or such earlier date at the direction of
MEDNAX, Contractor shall stop all work under this Agreement and incur no further
expenses hereunder. Contractor shall not receive any additional Fees or other
compensation as of the date of termination.

C.    Termination by MEDNAX for Breach. MEDNAX may terminate this Agreement
immediately upon the Contractor’s revocation of the Separation Agreement,
Contractor’s willful refusal to perform the Services pursuant to this Agreement,
or Contractor’s Material Breach. The term “Material Breach” shall mean the
occurrence of any of (i) Contractor’s engagement in (a) willful misconduct
resulting in material harm to Mednax, or (b) gross negligence; (ii) Contractor’s
conviction of, or pleading nolo contendere to, a felony or any other crime
involving fraud, financial misconduct, or misappropriation of Mednax’ assets;
(iii) Contractor’s willful and continual failure, after written notice from the
Board to (a) perform substantially the Services, or (b) follow, consistent with
the Services, the reasonable lawful mandates of the Board; or (iv) Contractor’s
material breach of the Separation Agreement (including the documents referenced
therein).    No act or omission shall be deemed willful or grossly negligent for
purposes of this definition if taken or omitted to be taken by Contractor in a
good faith belief that such act or omission to act was in the best interests of
Mednax or if done at the express direction of the Board. In the event of a
termination set forth in this Section IV.C, MEDNAX shall (x) promptly pay
Contractor all monies due through the date of notice of termination and
(y) reimburse the Contractor for non-cancellable expenses incurred hereunder
prior to the date of notice of termination. Upon the notice of termination,
Contractor shall stop all work under this Agreement and incur no further
expenses hereunder. Contractor shall not receive any additional Fees or other
compensation as of the date of termination.

D.    Termination by MEDNAX for Convenience. In addition to the termination
rights set forth in Section IV.C, MEDNAX may terminate this Agreement for any
other reason upon at least thirty (30) days prior written notice to Contractor.
In the event of a termination set forth in this Section IV.D, MEDNAX shall
(i) pay Contractor a lump sum payment equal to the unpaid

 

4



--------------------------------------------------------------------------------

Execution Version

 

Fees for each month remaining in the Term, payable no later than the date of
termination; and (ii) reimburse the Contractor for non-cancellable expenses
incurred hereunder prior to the date of notice of termination. Upon the notice
of termination, the Contractor shall stop all work under this Agreement and
incur no further expenses.

V.    Confidential Information; Intellectual Property Ownership.

A.    Confidential Information. Section 8.4 (Confidential Information) of that
certain Employment Agreement, dated August 7, 2011, by and between MEDNAX and
Consultant, as amended (the “Employment Agreement”) is hereby incorporated by
reference in this Agreement, mutatis mutandis, and shall apply during the Term
such that if Contractor receives access to any information in the course of
providing Services during the Term that would have been “Confidential
Information” (as defined in the Employment Agreement) if Contractor received
access to such information during the term of the Employment Agreement, then any
such information shall be deemed “Confidential Information” (as defined in the
Employment Agreement) and the provision in Section 8.4 of the Employment
Agreement shall apply to such information. Notwithstanding the foregoing,
pursuant to 18 U.S.C. Section 1833(b), Contractor shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made: (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

B.    Ownership of Work Product. Section 8.5 (Ownership of Work Product) of the
Employment Agreement is hereby incorporated by reference in this Agreement,
mutatis mutandis, and shall apply during the Term such that if Contractor
conceives creates, designs, develops, or contributes any work product in the
course of providing Services during the Term that would have been a “Work
Product” (as defined in the Employment Agreement) if Contractor had conceived,
created, designed, developed, or contributed such work product during the term
of the Employment Agreement, then any such work product shall be deemed a “Work
Product” (as defined in the Employment Agreement) and the provision in
Section 8.5 of the Employment Agreement shall apply to such work product.

C.    Survival. The provisions of this Section VI shall survive the termination
of this Agreement and Contractor’s services with MEDNAX.

VI.    Miscellaneous.

A.    Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been properly delivered, given
and received (i) on the date of delivery if delivered by hand during normal
business hours of the recipient during a business day, otherwise on the next
business day, (ii) on the date of transmission if an executed copy of such
notice is sent via email with receipt acknowledged, or (iii) on the date of
receipt by the addressee if sent by a nationally recognized overnight courier or
by registered or certified mail, return receipt requested, if received on a
business day, otherwise on the next business day, at the address set forth below
(or at such other address as shall be specified by a party in a notice given in
accordance with this Section VII.A):

 

5



--------------------------------------------------------------------------------

Execution Version

 

To MEDNAX:   

MEDNAX Services, Inc.

c/o Legal Department

1301 Concord Terrace

Sunrise, FL 33323-2825

Attention: General Counsel

 

To Contractor:

 

With a copy, which shall not constitute notice, to:

  

 

Roger J. Medel, M.D.

 

Brett Hendee

Hendee, McKernan, Schroeder,

Wilkerson & Hendee, P.A.

1700 South MacDill Avenue

Suite 200

Tampa, FL 33629

B.    Modification. This Agreement shall not be changed, modified or amended in
any respect except by a written instrument signed by the parties hereto.

C.    Choice of Law and Invalid Provisions. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to its conflict of laws principles to the extent that such principles would
require the application of laws other than the laws of the State of Florida. Any
dispute between the parties related to this Agreement shall be determined
according to the arbitration and dispute resolution provisions set forth in
Section 9 of the Employment Agreement, as amended by the Separation Agreement,
which provisions are incorporated by reference in this Agreement, mutatis
mutandis. Nothing contained herein shall be construed to prevent MEDNAX or
Consultant from seeking and recovering from the other damages sustained by
either or both of them as a result of a breach of any term or provision of this
Agreement. In the event of any controversy or claim arising out of or relating
to this Agreement, each party will bear its own costs for arbitration or court
and attorneys’ fees. The invalidity of any one or more of the words, phrases,
sentences, clauses or Sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof.

D.    Successors. MEDNAX shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) acquiring a majority
of MEDNAX, Inc.’s voting common stock or any other successor to all or
substantially all of the business and/or assets of MEDNAX, Inc. to expressly
assume and agree to perform and cause MEDNAX to perform this Agreement in the
same manner and to the same extent that MEDNAX would be required to perform it
if no such succession had taken place and Consultant hereby consents to any such
assignment.

E.    Assignment; Third Party Beneficiaries. This Agreement and all rights of
Consultant under this Agreement shall inure to the benefit of and be enforceable
by Consultant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Consultant should die
after the Term and amounts would have been payable to Consultant under this
Agreement if Consultant had continued to live, then such amounts

 

6



--------------------------------------------------------------------------------

Execution Version

 

shall be paid to Consultant’s devisee, legatee, or other designee or, if there
is no such designee, Consultant’s estate. This Agreement shall be for the
benefit of and binding upon the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and, where
applicable, assigns. Notwithstanding the foregoing, Consultant may not assign
the rights or benefits hereunder without the prior written consent of MEDNAX.
Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person (other than the parties hereto and,
in the case of Consultant, Consultant’s heirs, personal representative(s) and/or
legal representative) any rights or remedies under or by reason of this
Agreement.

F.    Waiver. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

G.    Entire Agreement. This Agreement, together with the Separation Agreement
and the other documents referenced therein, constitutes the entire agreement
between the parties with respect to its subject matter and supersedes any and
all prior agreements, arrangements or understandings, written or oral, between
the parties with respect to the same subject matter.

[signature page to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
Effective Date set forth herein.

 

MEDNAX: MEDNAX SERVICES, INC.

By:  

 

Name:  

 

Title:  

 

CONTRACTOR: ROGER J. MEDEL, M.D.

 

 